Citation Nr: 0931132	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-11 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania which denied service connection 
for hepatitis C.

This matter was previously remanded by the Board in February 
2007 for additional development.  That development has been 
completed, and the case is once again before the Board for 
appellate review.


FINDING OF FACT

Hepatitis C is not etiologically related to active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008). 
 
Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2003 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA. 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II). The Veteran was also informed of evidence 
needed to specifically substantiate a claim for service 
connection for hepatitis C.  However, this letter did not 
address the criteria for establishing a disability rating or 
effective date. 
 
A March 2007 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date with respect to his claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A 
similar letter was sent to the Veteran's new address in March 
2008.  This notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this 
notice, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision. See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective notice in March 2007 
and March 2008.  The RO then readjudicated the case in a July 
2009 Supplemental Statement of the Case (SSOC). See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of a VCAA notice followed by readjudication of 
the claim by the AOJ); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case (SOC) or SSOC, is sufficient 
to cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the March 
2008 letter.  Although the notice letter was not sent before 
the initial RO decision in this matter, the Board finds that 
this error was not prejudicial to the Veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the claim was then 
readjudicated in a SSOC in July 2009 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the United States 
Court of Appeals for Veterans Claims (Court) to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

The Veteran's service treatment records, private treatment 
records, VA treatment records, and VA authorized examination 
report have been associated with the claims file.  This 
matter was previously remanded to obtain private treatment 
records of the Veteran's initial diagnosis of non-A, non-B 
hepatitis in 1989, records from the Milton S. Hershey Center 
in Hershey, Pennsylvania from 1992, and records from the 
Martinsburg, WV, VA Medical Center (VAMC) from 2003.  The 
relevant VA treatment records have been obtained and are 
associated with the claims file.  The Veteran was asked to 
identify and authorize a release of information for the 
requested private treatment records in the March 2008 letter.  
However, the Veteran did not respond to this request for 
information.  The Board notes that "[t]he duty to assist is 
not always a one way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Insofar as the Veteran failed to identify or 
provide releases for VA to obtain relevant treatment records, 
the Board finds that its remand instructions were 
substantially complied with and that no further assistance is 
necessary in this regard.

The Board notes specifically that the Veteran was afforded a 
VA examination in June 2009.  38 C.F.R. § 3.159(c)(4).  When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the relevant medical facts and principles; and includes an 
opinion on the etiology of the Veteran's hepatitis C with 
supporting rationale.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c) (4).

B.  Law and Analysis

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See Veterans Benefits Administration (VBA) letter 211B (98-
110) November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the fact 
that hepatitis C is spread primarily by contact with blood 
and blood products, with the highest prevalence of hepatitis 
C infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.

Service treatment records are negative for any complaints, 
treatment, or diagnosis of hepatitis C.  However, the Veteran 
tested positive for barbiturates in August 1975 during random 
urinalysis.  During a subsequent evaluation in September 
1975, the Veteran denied recent drug use, though he reported 
prior drug use in high school.  The evaluating physician 
noted the Veteran seemed to be evasive and uncooperative in 
this area.  Except for scars and other marks, the Veteran's 
December 1977 separation examination indicated no 
abnormalities.  The Veteran also denied any history of 
stomach, liver, intestinal trouble, or jaundice.

The Veteran first reported being diagnosed with non-A, non-B 
hepatitis in 1989.  See March 2004 Letter from B.Z., PA-C.  
In his formal claim for benefits, however, he listed the 
onset date as 1992.

The Veteran underwent a liver biopsy in April 2000, and 
subsequent follow-up in August 2000.  The treating physician 
noted one year of treatment with Amantadine.  The Veteran 
reported abstinence from alcohol for over a year.  The 
Veteran felt well, though reported some right upper quadrant 
discomfort.  The treating physician recommended treatment 
with Ribavirin.

Treatment records dated February 2001 indicate the Veteran 
was being treated with a six-month course of Ribatron.  In 
January 2002, it was noted that the Veteran had not responded 
to this treatment, and it was discontinued.

The Veteran was treated through the VA beginning in February 
2003.  At the time of his initial visit, the Veteran reported 
his exposure to injection guns while serving in the military.  
He also reported a prior history of heavy alcohol use, but 
presently drank only "occasionally", about four beers at 
the most.

The Veteran submitted a letter from B.Z., PA-C, dated March 
2004.  The letter stated that the Veteran had been treated at 
the hepatitis C clinic at the VAMC in Martinsburg, WV since 
March 2003.  He reported first being diagnosed with non-A, 
non-B hepatitis in 1989.  He identified his risk factors for 
acquiring hepatitis C as receiving immunizations with 
injector guns while in the military, and having more than ten 
sexual partners in his lifetime.  B.Z. also noted that a 
blood test to diagnose hepatitis C was not available until 
1992, and therefore diagnosis during the Veteran's military 
service or at the time of discharge would have been 
impossible.

The Veteran also submitted a completed questionnaire for 
hepatitis risk factors in March 2004.  He denied all the 
noted risk factors, including intravenous drug use, 
intranasal cocaine use, high-risk sexual activity, 
hemodialysis, tattoos or body piercings, shared toothbrushes 
or razor blades, acupuncture with non-sterile needles, blood 
transfusions, and exposure to contaminated blood or fluids in 
the capacity of a healthcare worker.

Additional VA treatment records indicate ongoing treatment 
for hepatitis C through February 2007, including additional 
Ribavirin treatment.  Treatment records dated August 2006 
include a notation from Dr. R.D., stating that a letter was 
written for the Veteran indicating that the Veteran reported 
being in vaccination lines while in the U.S. Navy.  He 
reported that two sailors in front of him had blood on their 
arms at the vaccination site, and that afterwards he did as 
well.  Dr. R.D. indicated that hepatitis C is a blood borne 
disease so there may be a connection as likely as not.

The Veteran was afforded a VA examination in June 2009.  The 
examiner reviewed the claims file and relevant treatment 
records described above.  The Veteran reported being made 
aware of having non-A, non-B hepatitis after volunteering as 
a blood donor.  He stated that despite the inactivity of his 
hepatitis C, he had a low energy level and fatigued easily.  
He denied alcoholism but reported drinking about a six-pack 
of beer in a week.  The examiner recorded risk factors for 
hepatitis as blood exposure during service and high-risk 
sexual practices after service.  The examiner also conducted 
a physical examination of the Veteran, including laboratory 
testing and an ultrasound of the Veteran's liver.

Based on the evidence in the claims file and the findings on 
examination, the VA examiner concluded that hepatitis C was 
less likely than not related to service.  The Veteran claimed 
that the use of airguns for vaccinations caused the disease.  
However, there was no evidence available to indicate that 
other members of the Veteran's unit acquired the same 
condition.  The Veteran tested positive for barbiturates 
while in the military.  Even though he denied such use at the 
time, he admitted to drug use in high school.   He also has a 
history of prior heavy alcohol consumption.  The examiner 
cited to "Epidemiology of Hepatitis C in Alcoholic 
Patients" in noting that the prevalence of hepatitis C 
infection in patients with a history of alcohol abuse is 
significantly higher than that seen in the general 
population.  The Veteran also had a documented risk factor of 
more than ten sexual partners in his lifetime.  The examiner 
further noted that, although internet articles have presented 
concern about airguns in the military, the statements made 
are speculative and further studies are needed to use this 
universally.  The examiner concluded by stating that, even 
assuming airguns were used on the Veteran during service, the 
preponderance of known hepatitis C risk factors pre- and 
post-military in the Veteran's case outweigh the questionable 
risk from the airgun device, and that it is less likely than 
not that he incurred hepatitis C in service.

Based on the evidence of record, the Board finds that service 
connection for hepatitis C is not warranted.  The Veteran has 
a current diagnosis of hepatitis C.  However, hepatitis C is 
not shown to have been incurred in service.  Service 
treatment records show no complaints, treatment, or diagnosis 
of hepatitis C.  At separation, no relevant abnormalities 
were noted, and the Veteran denied a history of any relevant 
symptoms.  The VA examiner concluded that it was less likely 
than not that hepatitis C was incurred in service.  This 
opinion was based on the Veteran's reported history, prior 
treatment records, and physical examination, and is 
accompanied by a supporting rationale.

As noted above, the Veteran's VA treatment records include an 
August 2006 notation which states that the Veteran's 
hepatitis C may be related to service.  The opinion is 
speculative.  VA regulation provides that service connection 
may not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Dixon v. Derwinski, 3 Vet. App. 261 
(1992) (a claim must be accompanied by evidence that suggests 
more than a purely speculative basis for granting 
entitlement); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed 
in terms such as "could have been" is not probative.)  

Further, with respect to the August 2006 opinion in the 
Veteran's VA treatment records, the Board notes that VA has 
found that the large majority of hepatitis C infections can 
be accounted for by known modes of transmission, primarily 
transfusion of blood products before 1992, and injection drug 
use.  VA has noted that despite the lack of any scientific 
evidence to document transmission of hepatitis C with airgun 
injectors, it is biologically plausible.  However, it is 
essential that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the airgun was the source of the veteran's hepatitis 
C.  See VBA, Fast letter 04-13 (June 29, 2004).  In this 
case, the opinion failed to provide a full discussion of all 
of the Veteran's other risk factors noted in the record 
including prior drug and alcohol use, as well as multiple 
sexual partners with a sufficient rationale as to why airgun 
inoculations were a possible mode of transmission.  
Accordingly, this opinion is insufficient evidence of a nexus 
or relationship between the Veteran's hepatitis C and 
service.

In the absence of a nexus between the Veteran's current 
hepatitis C and service, service connection for hepatitis C 
is not warranted.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


